DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-9, 11-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Contreras (GB 2,277,602 A of record).
Re claim 1, Contreras teaches a method for manufacturing an ophthalmic article (see at least numeral 1) having at least one optical function (see at least page 2 paragraph 3 and page 6 paragraph 3) and at least one predetermined transmission parameter (see at least page 2, paragraph 3 and page 6 paragraph 4), comprising: the steps of surfacing at least a first face of a first body (see at least numeral 4) of said article, made from a first material (see at least page 6, paragraph 3), according to a first geometry determined for providing said predetermined 

	Re claim 2, Contreras teaches wherein said predetermined transmission parameters to be conferred on said ophthalmic article is characteristic of customization data amongst further defined as photochromic properties, and/or polarization properties, and/or color properties and/or tint properties and/or specific wavelength transmission property properties (see at least page 6, paragraph 3 photochromic).
	Re claim 3, Contreras teaches wherein said predetermined transmission parameter corresponds either to a spatial variation of transmission on said article or to a uniform transmission on said article (see at least page 2 paragraph 3 and page 6 paragraph 4).
	Re claim 4, Contreras teaches claim 1. wherein said optical function to be conferred on said ophthalmic article^ is characteristic of a prescription values value associated with a wearer of said ophthalmic article(see at least page 5, paragraph 1)

	Re claim 7, Contreras teaches comprising the step of providing said first body which has a first external face and a first internal face and the step of providing said second body which has a second external face and a second internal face (see at least figures 2-6 and numerals 2, 3, 4, and 5).
	Re claim 8, Contreras teaches wherein one of each of said first external and internal faces is obtained by surfacing, one of each of said second external and internal faces is obtained by surfacing, and the method further comprises a step of assembling said first and second bodies which are machined by surfacing, by putting into contact said first and second internal faces (see at least page 3 paragraph 2).
	Re claim 9, Contreras teaches comprising the step of assembling said first and second bodies  provided by putting into contact said first and second internal faces before surfacing, so that only the first and second external faces are then obtained by surfacing (see at least figures 3-6).
	Re claim 11, Contreras teaches wherein said step of determining said first geometry comprises a step of measuring said geometric characteristics of said first body and/or wherein said step of determining said second geometry comprises a step of measuring said geometric characteristics of said second bodyand/or a step of measuring said first geometry (see at least page 2 paragraph 3 and page 6 paragraph 4).
	Re claim 12, Contreras teaches wherein both steps of surfacing are carried out with a digital surfacing machine (see at least page 6 paragraph 3, digital technology is old technology 
	Re claim 13, Contreras teaches an ophthalmic article (see at least numeral 1) having at least one optical function (see at least page 2 paragraph 3 and page 6 paragraph 3) and at least one predetermined transmission parameter (see at least page 2, paragraph 3 and page 6 paragraph 4), comprising a first body (see at least numeral 4) made from a first material (see at least page 6, paragraph 3) and a second body (see at least numeral 5) made from a second material (see at least page 6, paragraph 3), wherein the first body comprises a first face having a first geometry determined for providing said predetermined transmission parameters and obtained by surfacing (see at least page 2 paragraph 3 and page 6 paragraph 4), and the second body comprises a second face having a second geometry determined at least according to said first geometry, for providing said optical function, and obtained by surfacing (see at least page 2 paragraph 3 and page 6 paragraph 4).
	Re claim 14, Contreras teaches wherein said first material is at least one of a polarizing material, photochromic material, tint material or color material, and/or said second material is at least one of a polarizing material, photochromic material, tint material or color material, or transparent material and/or said first and second materials are similar or different (see at least page 6, paragraph 3).
	Re claim 15, Contreras teaches wherein said predetermined transmission parameters to be conferred on said ophthalmic article-^ is characteristic of-customization data amongst further defined as photochromic properties, and/or polarization properties, and/or color properties, and/or tint properties, and/or specific wavelength transmission property properties, and wherein said optical function to be conferred on said ophthalmic article is characteristic of prescription 
	Re claim 16, Contreras teaches wherein the digital surfacing machine is configured to surface said first and second bodies with an accurate level from about 1 pm to about 300 pm in order to confer to said ophthalmic article any optical function and any predetermined transmission parameter corresponding to a spatial variation of transmission between about 100% to about 0% (this claim does not disclose anything about the actual article as the accuracy limitation is based upon the tool used in the method however the accuracy does not limit the claim as the transmission can be any value between 0 and 100% therefore any similar system will meet this limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contreras (GB 2,277,602 A of record) in view of Moravec et al (US 2003/0008149 A1 of record).
	Re claim 6, Contreras does not explicitly disclose wherein said second body is made by casting or injection process and said first body is a film integrated to said second body during said casting or injection process, and/or said second body is made by casting or injection process and said first body is a film laminated or coated onto said second body.
	However Moravec teaches this limitation in at least paragraph 0050.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Contreras to include the above cited limitation as taught by Moravec for the predictable result of assuring proper cut of blanks and shape.


Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 
The applicant’s first argument is as follows:

    PNG
    media_image1.png
    343
    661
    media_image1.png
    Greyscale

The office notes that this passage merely cites limitations from the specification and does not address direct claim language in order to overcome the rejection of record.  It uses limitations from the specification to limit the definitions of the broad claim language.  Unfortunately these limitations are not spelled out in the claims.  The office reminds the applicant although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore since this argument is importing limitations from the specification, it is invalid and does not provide reason to overcome the rejection of record.
The applicant’s second argument is as follows:

    PNG
    media_image2.png
    304
    621
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    71
    639
    media_image3.png
    Greyscale

This argument is also not persuasive.  The claim language provides little description of the process envisioned by the applicant.  For instance, the language “determining said first geometry from at least one of geometric characteristics of said first body”.  The oxford dictionary defines geometry as the shape and relative arrangements of the parts of something.  The applicant’s limitation cited here is then determining the first shape from at least one of the shape characteristics of the first body.  The limitation goes on to start it also considers the material of the first body and the transmission parameter.  The claim makes no disclosure of transmission parameter, nor does the specification outline a special definition.  Therefore one must determine what transmission parameters are.  This would definitely include whether the light is changed or limited as it passes through the lens.  Therefore the prior art reference as it considers dimming material, it meets transmission limitations.  One must consider the third concern finally, is it novel to consider the material properties of a lens when manufacturing a 
The second portion of the argued claim language states “and/or determining said second geometry from at least one of said first geometry of said first body, of geometric characteristics of said second body, of said second material of said second body and of said optical function to confer”
This means the second shape which is of the second body is based upon the shape of the first body, the shape of the second body, the materials of the second body, and the utility one wishes to confer on the lens.  This again is not unusual for lens design while combining two components.  The citations above in the rejection disclose these limitations.  
The applicant further asserts that “As such, manufacturing the ophthalmic lens does not require separate manufacturing processes for the bodies because the method includes, at least, “determining said second geometry from at least one of said first geometry of said first body.” See, e.g, FIG. 9”
The office respectfully disagrees with the applicant’s assertion.  The claim language as currently presented does not exclude separate manufacturing processes.  Furthermore, the language “determining” merely means you are making a decision or coming to a conclusion about.  This is not even explicitly a manufacturing process.  This not necessarily done In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)
The applicant’s claim language is broad in such a manner that it potentially coopts the process of using optical mathematics and reasoning to design a lens of multiple components.  The examiner notes that any amendment which broadens the claim scope could potentially result in 101 or 112 considerations as the language nearly claims a standard mathematical process as currently presented.
Finally in terms of the 112 rejection the claim no longer maintains its indefinite character, however the limitation is still a variation of transmission between 0% and 100%.  This limitation could still read on anything in the particular art.
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES R GREECE/Primary Examiner, Art Unit 2872